                 Case 3:19-cv-06152-RBL Document 1 Filed 11/27/19 Page 1 of 19




1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT
9                             WESTERN DISTRICT OF WASHINGTON
10   ARCH SPECIALTY INSURANCE                          Case No.
     COMPANY, a Missouri insurance company,
11                                                     ARCH SPECIALTY INSURANCE
                            Plaintiff,                 COMPANY’S COMPLAINT FOR
12                                                     DECLARATORY RELIEF
     v.
13
     ABSI BUILDERS, INC., a Washington
14   corporation; HIGHMARK HOMES, LLC, a
     Washington corporation; SAGER FAMILY
15   HOMES, INC. a/k/a LINDIE LANE LLC, a
     Washington corporation; TOM TOLLEN, a
16   Washington Resident; WILLIAM SAGER, a
     Washington Resident,
17
                            Defendants.
18

19

20          Plaintiff, Arch Specialty Insurance Company (“Arch”), alleges as follows:
21                                       NATURE OF THE CLAIM
22          1.       Arch seeks a ruling confirming that no insurance coverage exists under the Arch
23   policy for claims made against its named insured, ABSI Builders Inc. (“ABSI”), and two
24   companies (and related individuals) that allege they are additional insureds, Highmark Homes,
25   LLC (“Highmark Homes”) and Sager Family Homes, Inc. (“Sager Homes”), in connection with
26   three different housing developments. There is no coverage because the Arch policy clearly
27
                                                                             SCHEER.LAW PLLC
     COMPLAINT - 1
28                                                                    600 UNIVERSITY STREET, SUITE 2100
                                                                              SEATTLE, WA 98101
                                                                                 206-800-4070
                 Case 3:19-cv-06152-RBL Document 1 Filed 11/27/19 Page 2 of 19




1    excludes coverage for property damage arising out of construction or development of a housing

2    development which has more than 12 homes. Each of the three housing developments referred

3    to in this lawsuit involved the construction and development of more than 12 homes. Arch also

4    seeks a declaration that it owes no duty to defend ABSI because there is no coverage and ABSI

5    failed to provide notice of or tender any of these claims to Arch. Further, Arch seeks a

6    declaration that it owes no duty to defend Highmark Homes, Sager Homes, and related

7    individuals because there is no coverage afforded by the Arch policy and these companies and

8    individuals do not qualify as additional insureds under the Arch policy for one or more of the
9    lawsuits involving the housing developments.
10                                              PARTIES

11          2.       Arch is an insurance business incorporated under the laws of the State of

12   Missouri and has its principal place of business in Jersey City, New Jersey.

13          3.       Upon information and belief, ABSI was a corporation organized under the laws

14   of Washington, with its principal place of business in Washington. ABSI is an administratively

15   dissolved corporation. Prior to dissolution, ABSI was a construction company in the business of

16   residential remodeling and framing.

17          4.       Upon information and belief, Highmark Homes was, and is, a corporation

18   organized under the laws of Washington, with its principal place of business in Washington.

19   Highmark Homes is an administratively dissolved corporation. Highmark is or was a general

20   construction contractor.

21          5.       Upon information and belief, Sager Homes was, and is, a corporation organized

22   under the laws of Washington, with its principal place of business in Washington. Sager Homes

23   is a general construction contractor involved in new home construction.

24          6.       Upon information and belief, Tom Tollen (“Tollen”) is an officer, owner and/or

25   director of Highmark Homes, and is an individual who resides in Washington.

26

27
                                                                              SCHEER.LAW PLLC
     COMPLAINT - 2
28                                                                     600 UNIVERSITY STREET, SUITE 2100
                                                                               SEATTLE, WA 98101
                                                                                  206-800-4070
                  Case 3:19-cv-06152-RBL Document 1 Filed 11/27/19 Page 3 of 19




1            7.       William Sager is an officer, owner and/or director of Sager Homes, and is an

2    individual who resides in Washington.

3

4

5                                     JURISDICTION AND VENUE

6            8.       This Court has jurisdiction over this matter, pursuant to 28 U.S.C. § 1332,

7    because there is complete diversity of citizenship among the parties and the amount in

8    controversy exceeds $75,000, exclusive of interest and costs.
9            9.       Venue in this Court is proper, pursuant to 28 U.S.C. § 1391(b), because it is the
10   judicial district in which the defendants reside, the underlying lawsuits were filed, and a
11   substantial part of the events giving rise to this dispute occurred.
12           10.      Pursuant to 28 U.S.C. § 2201(a) and Federal Rules of Procedure 57, this Court
13   has the authority to adjudicate the matters at issue and enter its judgment declaring the rights of
14   all parties to this action.
15                                            ARCH POLICY

16           11.      ABSI applied for a Commercial Liability Policy from Arch. As part of that

17   process, ABSI completed a Contractor Supplemental Application in which ABSI represented it

18   was a general contractor, ten percent of its work was in new tract homes in one- to ten-lot

19   subdivisions, and ten was the maximum number of homes/units in a single housing

20   development on which the insured had worked.

21           12.      Based on ABSI’s representations in its insurance application, Arch issued

22   Commercial General Liability Policy no. AGL005886-00 to ABSI for the policy period October

23   31, 2013 to October 31, 2014 (the “Policy”). The Policy was cancelled effective September 20,

24   2014.

25   //

26   //

27
                                                                                   SCHEER.LAW PLLC
     COMPLAINT - 3
28                                                                          600 UNIVERSITY STREET, SUITE 2100
                                                                                    SEATTLE, WA 98101
                                                                                       206-800-4070
              Case 3:19-cv-06152-RBL Document 1 Filed 11/27/19 Page 4 of 19




1           13.      The Policy provides in the Conditions section that:

2                    6. Representations
3                       By accepting this policy, you agree:
                        a. The statements in the Declarations are accurate and complete;
4                       b. Those statements are based upon representations you made to us;
                           and
5                       c. We have issued this policy in reliance upon your representations.
6           14.      The Policy contains a Blanket Additional Insured Endorsement, written on form
7    00 AGL0100 00 02 13 which provides, in relevant part:
8                    SECTION II – WHO IS AN INSURED is amended to include as an
9                    additional insured those persons or organizations who are required under a
                     written contract with you to be named as an additional insured, but only
10                   with respect to liability for “bodily injury”, “property damage”, or “personal
                     and advertising injury” caused, in whole or in part, by your acts or omissions
11                   or the acts or omissions of your subcontractors:
12                   a. In the performance of your ongoing operations or “your work”,
13                      including “your work” that has been completed; or

14                   b. In connection with your premises owned by or rented to you.”

15          All other terms and conditions of this Policy remain changed.
16                   Endorsement Number:
17
                     This endorsement is effective on the inception date of this policy unless
18                   otherwise stated herein.

19                   (The information below is required only when this endorsement is issued
                     subsequent to preparation of the policy.)
20

21                   Policy Number:

22                   Named Insured:

23                   Endorsement Effective Date:
24          15.      The Policy’s Common Policy Declarations provides, in part:

25                   IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND
                     SUBJECT TO ALL THE TERMS OF THIS POLICY, WE AGREE
26

27
                                                                                SCHEER.LAW PLLC
     COMPLAINT - 4
28                                                                       600 UNIVERSITY STREET, SUITE 2100
                                                                                 SEATTLE, WA 98101
                                                                                    206-800-4070
               Case 3:19-cv-06152-RBL Document 1 Filed 11/27/19 Page 5 of 19



                     WITH YOU TO PROVIDE THE INSURANCE AS STATED IN THIS
1                    POLICY.
2
            16.      The Policy’s Insuring Agreement provides, in relevant part:
3

4                    SECTION I – COVERAGES
                     COVERAGE A BODILY INJURY AND PROPERTY DAMAGE
5                    LIABILITY
                     1.     Insuring Agreement
6                    a. We will pay those sums that the insured becomes legally obligated to
                        pay as damages because of "bodily injury" or "property damage" to
7
                        which this insurance applies. We will have the right and duty to defend
8                       the insured against any "suit" seeking those damages. However, we will
                        have no duty to defend the insured against any "suit" seeking damages
9                       for "bodily injury" or "property damage" to which this insurance does
                        not apply.
10                                               ***
                        No other obligation or liability to pay sums or perform acts or services
11
                        is covered unless explicitly provided for under Supplementary
12                      Payments – Coverages A and B.

13          17.      “Property damage” is defined in the Policy as: a. “Physical injury to tangible
14   property, including all resulting loss of use of that property. All such loss of use shall be deemed
15   to occur at the time of the physical injury that caused it” or b. “Loss of use of tangible property
16   that is not physically injured. All such loss of use shall be deemed to occur at the time of the
17   ‘occurrence’ that caused it.”
18          18.      The Policy contains a Residential and Residential Conversion Limitation
19   Endorsement, written on form 00 AGL0114 00 02 13 (“Residential Endorsement”), which
20   provides that the Policy does not cover new development or construction of non-commercial
21   dwellings or residences in housing developments that have more than 12 units. The Residential
22   Endorsement modifies the Policy and provides in relevant part:
23                   This insurance does not apply to any claim, “suit”, demand or loss that
24                   alleges:
                     A. “Bodily injury”, “property damage”, or “personal and advertising
25                       injury” that in any way arises out of, relates to or results from the new
                         development or construction, in whole or in part, of any:
26                       (1) “Non-commercial dwelling or residence”; or
27
                                                                                SCHEER.LAW PLLC
     COMPLAINT - 5
28                                                                       600 UNIVERSITY STREET, SUITE 2100
                                                                                 SEATTLE, WA 98101
                                                                                    206-800-4070
              Case 3:19-cv-06152-RBL Document 1 Filed 11/27/19 Page 6 of 19



                        (2) Building converted at any time, in whole, or in part, to a “non-
1                           commercial dwelling or residence”
2                    B. “Property damage” included within the “products-completed operations
                        hazard to any:
3                       (1) “Non-commercial dwelling or residence”; or
                        (2) Building which is converted, in whole or in part, to a “non-
4                           commercial dwelling or residence” at any time.
5
                     This Endorsement shall not apply where such development or construction,
6                    referenced in Paragraph I.A. above, does not exceed 12 units in any one
                     dwelling or housing development or when work is performed on a property
7                    that has obtained a certificate of occupancy prior to such work being
                     performed.
8
9           19.      The Policy also contains a Condition titled “Duties In The Event of Occurrence,
10   Offense, Claim or Suit” which provides, in relevant part:
11                   2. Duties In The Event Of Occurrence, Offense, Claim Or Suit
12                   a. You [the insured] must see to it that we are notified as soon as
                        practicable of an ‘occurrence’ or an offense which may result in a
13                      claim…

14                                                       ***
                     b. If a claim is made or a “suit” is brought against any insured, you must:
15                      (1) Immediately record the specifics of the claim or “suit” and the date
16                           received; and
                        (2) Notify us as soon as practicable.
17
                     You must see to it that we receive written notice of the claim or “suit as
18                   soon as practicable.
19
                     c. You and any other involved insured must:
20                      (1) Immediately send us copies of any demands, notices, summonses or
                            legal papers received in connection with the claim or "suit";
21                      (2) Authorize us to obtain records and other information;
                        (3) Cooperate with us in the investigation or settlement of the claim or
22                          defense against the "suit"; and
                        (4) Assist us, upon our request, in the enforcement of any right against
23
                            any person or organization which may be liable to the insured
24                          because of injury or damage to which this insurance may also apply.

25                                                     ***
26

27
                                                                              SCHEER.LAW PLLC
     COMPLAINT - 6
28                                                                     600 UNIVERSITY STREET, SUITE 2100
                                                                               SEATTLE, WA 98101
                                                                                  206-800-4070
                Case 3:19-cv-06152-RBL Document 1 Filed 11/27/19 Page 7 of 19



                                    FACTUAL BACKGROUND
1
                                Becker Lawsuit – East Park Development
2
            20.      On November 28, 2016, 46 plaintiffs, owners of 26 identified homes in the East
3
     Park Development, filed a lawsuit against Highmark Homes and Tollen titled Matthew Becker,
4
     et al. v. Highmark Homes, LLC, et al., Pierce County Superior Court, Case No. 16-2-02165-6
5
     (“Becker Lawsuit”).
6
            21.      A Second Amended Complaint in the Becker Lawsuit was filed on March 2,
7
     2018, which included 45 plaintiffs identified as the owners of 31 homes in the East Park
8
     Development. The Second Amended Complaint asserts causes of action for: (1) Breach of
9
     Contract; (2) Breach of Implied Warranty of Habitability; (3) Violation of Consumer Protection
10
     Act (RCW 19.86); (4) Breach of the Independent Duty Doctrine; and (5) Negligent
11
     Misrepresentation.
12
            22.      Plaintiffs in the Becker Lawsuit allege defendants violated codes and deviated
13
     from plans and specifications in constructing homes in the East Park Development, which
14
     resulted in property damage.
15
            23.      On March 20, 2018, Highmark Homes and Tollen filed a Third-Party Complaint
16
     against ABSI and others, alleging Highmark Homes contracted with ABSI to perform labor or
17
     supply materials for the construction of plaintiffs’ homes and asserting that ABSI’s work is
18
     implicated by the plaintiffs’ claims in the Becker Lawsuit.
19
            24.      Upon information and belief, the Becker Third-Party Complaint was not served
20
     on ABSI.
21
            25.      Upon information and belief, Highmark Homes settled with the Becker plaintiffs
22
     and assigned its rights against Highmark Homes’ subcontractors to the plaintiffs.
23
                               LeClair Lawsuit – Bay Vista Development
24
            26.      On November 28, 2016, homeowners in the Bay Vista Development filed a
25
     lawsuit against Highmark Homes and Tollen titled Richard LeClair, et al. v. Highmark Homes,
26
     LLC, et al., Kitsap County Superior Court, Case No. 16-2-02164-8 (“LeClair Lawsuit”).
27
                                                                              SCHEER.LAW PLLC
     COMPLAINT - 7
28                                                                     600 UNIVERSITY STREET, SUITE 2100
                                                                               SEATTLE, WA 98101
                                                                                  206-800-4070
                Case 3:19-cv-06152-RBL Document 1 Filed 11/27/19 Page 8 of 19




1           27.      A Fourth Amended Complaint was filed in the LeClair Lawsuit on March 1,

2    2018 asserting causes of action for: (1) Breach of Contract; (2) Breach of Implied Warranty of

3    Habitability; (3) Violation of Consumer Protection Act (RCW 19.86); (4) Breach of the

4    Independent Duty Doctrine; and (5) Negligent Misrepresentation.

5           28.      Plaintiffs in the LeClair Lawsuit allege defendants violated codes and deviated

6    from plans and specifications in constructing homes in the Bay Vista Development which

7    resulted in property damage.

8           29.      On March 23, 2018, Highmark Homes and Tollen filed a Third-Party Complaint
9    against ABSI and others, alleging that Highmark Homes contracted with ABSI to perform labor
10   or supply materials for the construction of plaintiffs’ homes and asserting that ABSI’s work is
11   implicated by the plaintiffs’ claims.
12          30.      On or about August 3, 2018, Highmark Homes served the Third-Party Complaint
13   on ABSI.
14                           Mills Lawsuit – Golden Willows Development

15   31.    On July 11, 2018, several homeowners of the Golden Willows Development filed a

16   lawsuit against Sager Homes and Sager, titled Edward Mills, et al. v. Sager Family Homes, Inc.

17   a/k/a Lindie Lane, LLC, et al., Pierce County Superior Court, Case No. 18-2-09684-2 (“Mills

18   Lawsuit”).

19          32.      A Second Amended Complaint was filed in the Mills Lawsuit on September 21,

20   2018 asserting causes of action for: (1) Breach of Contract; (2) Breach of Implied Warranty of

21   Habitability; (3) Violation of Consumer Protection Act (RCW 19.86); (4) Breach of the

22   Independent Duty Doctrine; and (5) Negligent Misrepresentation.

23          33.      Plaintiffs in the Mills Lawsuit allege defendants violated codes and deviated

24   from plans and specifications in constructing homes in the Golden Willows Development which

25   resulted in property damage.

26

27
                                                                              SCHEER.LAW PLLC
     COMPLAINT - 8
28                                                                     600 UNIVERSITY STREET, SUITE 2100
                                                                               SEATTLE, WA 98101
                                                                                  206-800-4070
               Case 3:19-cv-06152-RBL Document 1 Filed 11/27/19 Page 9 of 19




1           34.      On November 7, 2018, Sager Homes filed a Third-Party Complaint against ABSI

2    and others, alleging Sager Homes contracted with ABSI to perform labor or supply materials for

3    construction of three of the homes that are the subject of the Mills Lawsuit and asserting that

4    ABSI’s work is implicated by plaintiffs’ claims.

5           35.      Attached to the Third-Party Complaint filed by Sager Homes is an expert report

6    prepared by Dibble Engineers, Inc. (attached to the Third-Party Complaint as Exhibit 3). The

7    expert report indicates there are 13 homes in the Golden Willows Development.

8           36.      Sager Homes served the Third-Party Complaint on ABSI.
9                                     ABSI’s Lack of Notice or Tender

10          37.      ABSI is an administratively dissolved Washington corporation.

11          38.      ABSI cannot be located. Arch has been unsuccessful at communicating with

12   ABSI, including through mail correspondence to ABSI’s last known address of 3609 138th

13   Street E, in Tacoma, Washington.

14          39.      ABSI did not provide notice of or tender to Arch the Becker Lawsuit, the LeClair

15   Lawsuit, or the Mills Lawsuit.

16          40.      Arch has written to ABSI declining coverage for the three lawsuits based on,

17   among other things, that these three claims involved developments with more than 12 homes

18   and the Arch Policy excludes coverage for such claims. Further, Arch denied any duty to defend

19   because of the lack of coverage and the lack of the insured’s notice and cooperation.

20                               Highmark Homes’ and Tollen’s Claims

21          41.      On or about November 30, 2012, ABSI and Highmark Homes entered into a

22   Master Subcontractor Agreement (“Highmark Agreement”) in which Highmark Homes retained

23   the services of ABSI.

24          42.      The Highmark Homes Agreement requires ABSI, prior to the commencement of

25   work or entry to any particular jobsite, to obtain liability coverage naming Highmark Homes as

26   an additional insured.

27
                                                                               SCHEER.LAW PLLC
     COMPLAINT - 9
28                                                                      600 UNIVERSITY STREET, SUITE 2100
                                                                                SEATTLE, WA 98101
                                                                                   206-800-4070
                Case 3:19-cv-06152-RBL Document 1 Filed 11/27/19 Page 10 of 19




1              43.   The Highmark Agreement does not reference the East Park Development or the

2    Bay Vista Development.

3              44.   Highmark Homes and Tollen tendered the Becker Lawsuit to Arch as purported

4    additional insureds of ABSI on or about January 25, 2018.

5              45.   Highmark Homes and Tollen tendered the LeClair Lawsuit to Arch as purported

6    additional insureds of ABSI on or about January 22, 2018.

7              46.   Highmark Homes and Tollen claim to be additional insureds under the Arch

8    Policy.
9              47.   Arch investigated the Becker Lawsuit claim, including requesting information
10   from Highmark Homes and Tollen demonstrating they were additional insureds under the
11   Policy. Highmark Homes and Tollen did not provide the requested information. Arch informed
12   Highmark Homes and Tollen that the Residential Endorsement in the Arch Policy precluded
13   coverage for the Becker Lawsuit because the East Park Development was new residential
14   construction in a development involving more than 12 units.
15             48.   Arch investigated the LeClair Lawsuit claim, including requesting information
16   demonstrating that Highmark Homes and Tollen were additional insureds in connection with the
17   Bay Vista Development. Highmark Homes and Tollen did not provide the requested
18   information.

19             49.   As part of Arch’s investigation, Arch determined that ABSI may have performed

20   framing work on two homes in the East Park Development and the East Park Development has

21   454 single and multi-family homes.

22             50.   As part of Arch’s investigation, Arch determined that ABSI may have performed

23   framing work on two homes in the Bay Vista Development and the Bay Vista Development has

24   875 single and multi-family homes.

25             51.   On or about April 11, 2019, Arch declined Highmark Homes’ and Tollen’s

26   tender for defense and indemnity of the Becker Lawsuit.

27
                                                                             SCHEER.LAW PLLC
     COMPLAINT - 10
28                                                                    600 UNIVERSITY STREET, SUITE 2100
                                                                              SEATTLE, WA 98101
                                                                                 206-800-4070
              Case 3:19-cv-06152-RBL Document 1 Filed 11/27/19 Page 11 of 19




1           52.     On or about May 14, 2019, Arch declined Highmark Homes’ and Tollen’s tender

2    for defense and indemnity of the LeClair Lawsuit.

3                                         Sager Home’s Claims

4           53.     On or about March 21, 2013, ABSI and Sager Homes entered into a Master

5    Service Agreement (“Sager Agreement”) in which Sager retained the services of ABSI. The

6    Sager Agreement requires ABSI, prior to the commencement of any work, to obtain general

7    liability insurance naming Sager as an additional insured.

8           54.     The Sager Agreement does not obligate Sager Homes or ABSI “to agree to any
9    subsequent request for services or to any volume of business during the term of the policy.”
10   However, if Sager Homes or ABSI agrees to procure or provide service, then the terms of the
11   Sager Agreement would apply.
12          55.     The Sager Agreement does not reference or mention the Golden Willows
13   Development. However, Sager Homes provided copies of invoices reflecting ABSI’s work on
14   two lots in the Golden Willows Development.
15          56.     Sager Homes tendered the Mills Lawsuit to Arch as a purported additional
16   insured of ABSI.
17          57.     William Sager did not tender the Mills Lawsuit to Arch.
18          58.     As part of Arch’s investigation, Arch determined that the Golden Willows

19   Development has 14 homes.

20          59.     Arch agreed to defend Sager Homes under a Reservation of Rights, including the

21   right to withdraw from the defense of Sager Homes.

22                                    FIRST CAUSE OF ACTION

23                  (Declaratory Relief – No Duty to Indemnify – Becker Lawsuit)

24          60.     Arch re-alleges and incorporates by reference the allegations set forth in

25   paragraphs 1 through 57 of this Complaint as though fully set forth here.

26

27
                                                                              SCHEER.LAW PLLC
     COMPLAINT - 11
28                                                                     600 UNIVERSITY STREET, SUITE 2100
                                                                               SEATTLE, WA 98101
                                                                                  206-800-4070
              Case 3:19-cv-06152-RBL Document 1 Filed 11/27/19 Page 12 of 19




1           61.     The Policy provides that it will pay those sums the insured becomes legally

2    obligated to pay for damages because of “property damage”, subject to the terms, exclusions,

3    and conditions in the Policy.

4           62.     The Policy contains a Residential Endorsement which plainly states that it does

5    not apply to claims for “property damage” arising out of, relating to or resulting from the new

6    development or construction in whole or part of any “non-commercial dwelling or residence,”

7    or for damage from completed operations to such a dwelling or residence. The phrase “non-

8    commercial dwelling or residence” is defined to include homes. The exclusion to the
9    Residential Endorsement does not apply to developments of more than 12 homes.
10          63.     The Becker Lawsuit included 45 plaintiffs identified as the owners of 31 homes
11   in the East Park Development
12          64.     Upon information and belief, the East Park Development contains 454 single and
13   multi-family homes.
14          65.     Arch contends that it has no duty to indemnify any of the defendants for any
15   judgment or settlement in the Becker Lawsuit.
16          66.     Arch is informed and believes that defendants contend otherwise.
17          67.     An actual controversy exists between Arch on the one hand, and defendants on
18   the other hand, with regard to their respective duties and obligations, if any, under the Policy

19   and applicable law.

20          68.     Arch seeks a judicial determination and declaration that Arch has no duty, under

21   the Policy, to indemnify any of the defendants in connection with the Becker Lawsuit. Such

22   judicial determination and declaration is necessary and proper in order that all the parties are

23   bound by the same interpretation of the Policy.

24          Wherefore, Arch prays for the relief set forth below.

25

26

27
                                                                               SCHEER.LAW PLLC
     COMPLAINT - 12
28                                                                      600 UNIVERSITY STREET, SUITE 2100
                                                                                SEATTLE, WA 98101
                                                                                   206-800-4070
              Case 3:19-cv-06152-RBL Document 1 Filed 11/27/19 Page 13 of 19




1                                    SECOND CAUSE OF ACTION

2                   (Declaratory Relief – No Duty to Indemnify – LeClair Lawsuit)

3           69.     Arch re-alleges and incorporates by reference the allegations set forth in

4    paragraphs 1 through 57 of this Complaint as though fully set forth here.

5           70.     The Policy provides that it will pay those sums the insured becomes legally

6    obligated to pay for damages because of “property damage”, subject to the terms, exclusions,

7    and conditions in the Policy.

8           71.     The Policy contains a Residential Endorsement which plainly states that it does
9    not apply to claims for “property damage” arising out of, relating to or resulting from the new
10   development or construction in whole or part of any “non-commercial dwelling or residence,”
11   or for damage from completed operations to such a dwelling or residence. The phrase “non-
12   commercial dwelling or residence” is defined to include homes. The exclusion to the
13   Residential Endorsement does not apply to developments of more than 12 homes.
14          72.     Upon information and belief, the Bay Vista Development contains 875 single
15   and multi-family homes.
16          73.     Arch contends that it has no duty to indemnify any of the defendants for any
17   judgment or settlement in the LeClair Lawsuit,
18          74.     Arch is informed and believes that defendants contend otherwise.

19          75.     An actual controversy exists between Arch on the one hand, and defendants on

20   the other hand, with regard to their respective duties and obligations, if any, under the Policy

21   and applicable law.

22          76.     Arch seeks a judicial determination and declaration that Arch has no duty, under

23   the Policy, to indemnify any of the defendants in connection with the LeClair Lawsuit. Such

24   judicial determination and declaration is necessary and proper in order that all the parties are

25   bound by the same interpretation of the Policy.

26          Wherefore, Arch prays for the relief set forth below.

27
                                                                               SCHEER.LAW PLLC
     COMPLAINT - 13
28                                                                      600 UNIVERSITY STREET, SUITE 2100
                                                                                SEATTLE, WA 98101
                                                                                   206-800-4070
               Case 3:19-cv-06152-RBL Document 1 Filed 11/27/19 Page 14 of 19




1                                      THIRD CAUSE OF ACTION

2                     (Declaratory Relief – No Duty to Indemnify – Mills Lawsuit)

3             77.    Arch re-alleges and incorporates by reference the allegations set forth in

4    paragraphs 1 through 57 of this Complaint as though fully set forth here.

5             78.    The Policy provides that it will pay those sums the insured becomes legally

6    obligated to pay for damages because of “property damage”, subject to the terms, exclusions,

7    and conditions in the Policy.

8             79.    The Policy contains a Residential Endorsement which plainly states that it does
9    not apply to claims for “property damage” arising out of, relating to or resulting from the new
10   development or construction in whole or part of any “non-commercial dwelling or residence,”
11   or for damage from completed operations to such a dwelling or residence. The phrase “non-
12   commercial dwelling or residence” is defined to include homes. The exclusion to the
13   Residential Endorsement does not apply to developments of more than 12 homes.
14            80.    Upon information and belief, the Golden Willows Development contains 14
15   homes.
16            81.    Arch contends that it has no duty to indemnify any of the defendants for any
17   judgment or settlement in the Mills Lawsuit.
18            82.    Arch is informed and believes that defendants contend otherwise.

19            83.    An actual controversy exists between Arch on the one hand, and defendants on

20   the other hand, with regard to their respective duties and obligations, if any, under the Policy

21   and applicable law.

22            84.    Arch seeks a judicial determination and declaration that Arch has no duty, under

23   the Policy, to indemnify any of the defendants in connection with the Mills Lawsuit. Such

24   judicial determination and declaration is necessary and proper in order that all the parties are

25   bound by the same interpretation of the Policy.

26            Wherefore, Arch prays for the relief set forth below.

27
                                                                               SCHEER.LAW PLLC
     COMPLAINT - 14
28                                                                      600 UNIVERSITY STREET, SUITE 2100
                                                                                SEATTLE, WA 98101
                                                                                   206-800-4070
                Case 3:19-cv-06152-RBL Document 1 Filed 11/27/19 Page 15 of 19




1                                    FOURTH CAUSE OF ACTION

2                            (Declaratory Relief – No Duty to Defend ABSI)

3              85.   Arch re-alleges and incorporates by reference the allegations set forth in

4    paragraphs 1 through 82 of this Complaint as though fully set forth here.

5              86.   The Policy excludes coverage for the insured’s liability for “property damage”

6    arising out of, relating to or resulting from the new development or construction in whole or part

7    of any “non-commercial dwelling or residence,” or for damage from completed operations to

8    such a dwelling or residence. The phrase “non-commercial dwelling or residence” is defined to
9    include homes. The exclusion to the Residential Endorsement does not apply to developments
10   of more than 12 homes. The Becker Lawsuit, LeClair Lawsuit and Mills Lawsuit (“Construction
11   Lawsuits”) all are developments with more than 12 homes.
12             87.   The Policy has a “Cooperation Clause” which requires ABSI to provide notice of
13   a claim or “suit” to Arch “as soon as practicable” and to cooperate with its insurer in the
14   investigation and defense of the suit.
15             88.   ABSI did not provide notice of the Construction Lawsuits to Arch and has not
16   cooperated in Arch’s investigation of the suit.
17             89.   Arch contends that it has no duty to defend ABSI against the Construction
18   Lawsuits under the Policy.

19             90.   Arch is informed and believes that ABSI may contend otherwise.

20             91.   An actual controversy exists between Arch on the one hand, and ABSI on the

21   other hand, with regard to their respective duties and obligations, if any, under the Policy and

22   applicable law.

23             92.   Arch seeks a judicial determination and declaration that Arch has no duty to

24   defend ABSI in the Construction Lawsuits. Such judicial determination and declaration is

25   necessary and proper in order that all the parties are bound by the same interpretation of the

26   Policy.

27
                                                                               SCHEER.LAW PLLC
     COMPLAINT - 15
28                                                                      600 UNIVERSITY STREET, SUITE 2100
                                                                                SEATTLE, WA 98101
                                                                                   206-800-4070
               Case 3:19-cv-06152-RBL Document 1 Filed 11/27/19 Page 16 of 19




1             Wherefore, Arch prays for the relief set forth below.

2                                      FIFTH CAUSE OF ACTION

3          (Declaratory Relief – No Duty to Defend Highmark Homes and Tollen in the Becker
                                                Lawsuit)
4

5             93.    Arch re-alleges and incorporates by reference the allegations set forth in

6    paragraphs 1 through 66 of this Complaint as though fully set forth here.

7             94.    The Policy excludes coverage for the insured’s liability for “property damage”

8    arising out of, relating to or resulting from the new development or construction in whole or part

9    of any “non-commercial dwelling or residence,” or for damage from completed operations to

10   such a dwelling or residence. The phrase “non-commercial dwelling or residence” is defined to

11   include homes. The exclusion to the Residential Endorsement does not apply to developments

12   of more than 12 homes.

13            95.    Arch contends that there is no duty to defend Highmark Homes and Tollen in the

14   Becker Lawsuit.

15            96.    Arch is informed and believes that the Highmark Homes and Tollen contend

16   otherwise.

17            97.    An actual controversy exists between Arch on the one hand, and Highmark

18   Homes and Tollen on the other hand, with regard to their respective duties and obligations, if

19   any, under the Policy and applicable law.

20            98.    Arch seeks a judicial determination and declaration that Arch has no duty to

21   defend Highmark Homes and Tollen with respect to the Becker Lawsuit. Such judicial

22   determination and declaration is necessary and proper in order that all the parties are bound by

23   the same interpretation of the Policy.

24            Wherefore, Arch prays for the relief set forth below.

25   ///

26   ///

27
                                                                               SCHEER.LAW PLLC
     COMPLAINT - 16
28                                                                      600 UNIVERSITY STREET, SUITE 2100
                                                                                SEATTLE, WA 98101
                                                                                   206-800-4070
              Case 3:19-cv-06152-RBL Document 1 Filed 11/27/19 Page 17 of 19




1                                     SIXTH CAUSE OF ACTION

2       (Declaratory Relief – No Duty to Defend Highmark Homes and Tollen in the LeClair
                                             Lawsuit)
3

4           99.     Arch re-alleges and incorporates by reference the allegations set forth in

5    paragraphs 1 through 57, and 67-74 of this Complaint as though fully set forth here.

6           100.    The Policy excludes coverage for the insured’s liability for “property damage”

7    arising out of, relating to or resulting from the new development or construction in whole or part

8    of any “non-commercial dwelling or residence,” or for damage from completed operations to

9    such a dwelling or residence. The phrase “non-commercial dwelling or residence” is defined to

10   include homes. The exclusion to the Residential Endorsement does not apply to developments

11   of more than 12 homes.

12          101.    Arch contends there is no duty to defend Highmark Homes and Tollen in the

13   LeClair Lawsuit.

14          102.    Arch is informed and believes that the Highmark Homes and Tollen contend

15   otherwise.

16          103.    An actual controversy exists between Arch on the one hand, and Highmark

17   Homes and Tollen on the other hand, with regard to their respective duties and obligations, if

18   any, under the Policy and applicable law.

19          104.    Arch seeks a judicial determination and declaration that Arch has no duty to

20   defend Highmark Homes and Tollen with respect to the LeClair Lawsuit. Such judicial

21   determination and declaration is necessary and proper in order that all the parties are bound by

22   the same interpretation of the Policy.

23          Wherefore, Arch prays for the relief set forth below.

24   ///

25   ///

26

27
                                                                              SCHEER.LAW PLLC
     COMPLAINT - 17
28                                                                     600 UNIVERSITY STREET, SUITE 2100
                                                                               SEATTLE, WA 98101
                                                                                  206-800-4070
              Case 3:19-cv-06152-RBL Document 1 Filed 11/27/19 Page 18 of 19




1                                    SEVENTH CAUSE OF ACTION

2            (Declaratory Relief – No Duty to Defend Sager Homes in the Mills Lawsuit)

3           105.      Arch re-alleges and incorporates by reference the allegations set forth in

4    paragraphs 1 through 57, and 75-82 of this Complaint as though fully set forth here.

5           106.      The Policy excludes coverage for the insured’s liability for “property damage”

6    arising out of, relating to or resulting from the new development or construction in whole or part

7    of any “non-commercial dwelling or residence,” or for damage from completed operations to

8    such a dwelling or residence. The phrase “non-commercial dwelling or residence” is defined to
9    include homes. The exclusion to the Residential Endorsement does not apply to developments
10   of more than 12 homes.
11          107.      Arch contends that there is no duty to defend Sager Homes and Sager in the
12   Mills Lawsuit.
13          108.      Arch is informed and believes that Sager Homes contends otherwise. (Sager has
14   not tendered the lawsuit to Arch.)
15          109.      An actual controversy exists between Arch on the one hand, and Sager Homes
16   and (possibly) Sager on the other hand, with regard to their respective duties and obligations, if
17   any, under the Policy and applicable law.
18          110.      Arch seeks a judicial determination and declaration that Arch has no duty to

19   defend Sager Homes and Sager with respect to the Mills Lawsuit. Such judicial determination

20   and declaration is necessary and proper in order that all the parties are bound by the same

21   interpretation of the Policy.

22          Wherefore, Arch prays for the relief set forth below.

23                                        PRAYER FOR RELIEF

24          WHEREFORE, Arch prays for entry of judgment and relief as follows:

25          1.        A declaration and order that Arch has no duty to indemnify Highmark Homes,

26   Tollen, and ABSI for any judgment in or settlement of the Becker Lawsuit.

27
                                                                                SCHEER.LAW PLLC
     COMPLAINT - 18
28                                                                       600 UNIVERSITY STREET, SUITE 2100
                                                                                 SEATTLE, WA 98101
                                                                                    206-800-4070
              Case 3:19-cv-06152-RBL Document 1 Filed 11/27/19 Page 19 of 19




1           2.      A declaration and order that Arch has no duty to indemnify Highmark Homes,

2    Tollen, and ABSI for any judgment in or settlement of the LeClair Lawsuit.

3           3.     A declaration and order that Arch has no duty to indemnify Sager Homes, Sager,

4    and ABSI for any judgment in or settlement of the Mills Lawsuit.

5           4.     A declaration and order that Arch has no duty to defend ABSI against any of the

6    Construction Lawsuits.

7           5.     A declaration and order that Arch has no duty to defend Highmark Homes and

8    Tollen against the Becker Lawsuit.
9           6.     A declaration and order that Arch has no duty to defend Highmark Homes and
10   Tollen against the LeClair Lawsuit.
11          7.     A declaration and order that Arch has no duty to defend Sager Homes and Sager
12   against the Mills Lawsuit;
13          8.     For costs of suit; and
14          9.     For such other relief as this court deems just and proper.
15

16   Dated: November 27th , 2019
17

18                                               SCHEER.LAW PLLC
19

20                                               By /s/ Jennifer L. Crow
                                                   Jennifer Crow, WSBA No. 43746
21                                                 jen@scheer.law
                                                   600 University Street, Suite 2100
22                                                 Seattle, WA 98101
                                                   206-800-4070
23                                                 Attorney for Arch Specialty Insurance Company
24

25

26

27
                                                                               SCHEER.LAW PLLC
     COMPLAINT - 19
28                                                                      600 UNIVERSITY STREET, SUITE 2100
                                                                                SEATTLE, WA 98101
                                                                                   206-800-4070
